Citation Nr: 1133174	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a low back injury.  

2.  Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant,  Appellant's daughter 



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service with the United States Army from March 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previous denial of service connection for residuals of a back injury.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.

The RO addressed the new and material evidence issue in the rating decision on appeal and found that he did not submit new and material evidence.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for residuals of a back injury.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for residuals of back injury was most recently denied in an unappealed April 1975 rating decision; the RO declined to reopen the claim.  The underlying denial was based on a finding that there was no nexus between service and current disability.

2.  Evidence received since April 1975 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.  

3.  The currently diagnosed low back disability was first manifested on active duty service and has persisted since that time.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim of entitlement to service connection for residuals of a low back injury is reopened.  38 U.S.C.A. § 5108 (West 2002&Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  The criteria for service connection for residuals of a low back injury have been met.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


New and Material Evidence

The RO reopened the claim of service connection for a low back disability in the August 2009 statement of the case.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a low back disability was initially denied in a February 1946 rating decision.  Service treatment records did not document a current low back disability.  In an October 1949 decision, the RO found a current disability, but determined that no nexus to service was shown.  Additionally obtained service records were considered in connection with that decision.  Most recently, in April 1975, the RO declined to reopen the previously denied claim.  Newly submitted evidence, consisting of statements from fellow service members documenting his in-service injury and VA treatment records related to an appendectomy, were not new and material.

Since April 1975, the Veteran has submitted private treatment records from the Scott and White Clinic, documenting current treatment for low back problems and showing diagnoses of degenerative disc and joint disease.  In March 2009, Dr. JRB opined, based apparently on the Veteran's reports of his medical history, that the in-service back injury was likely to have contributed to his current back pain.

Also of record is a July 2009 report of VA spine examination and medical opinion.  The examiner noted the statements from the Veteran's friends and colleagues documenting an in-service injury.  However, no significant residuals of such were noted at separation, and a 1949 examination was negative.  The examiner noted a report of a pre-service back injury playing football, and opined that the current back disability was age-related.  He commented on the lack of records from 1975 to the present, other than lay statements.

The Veteran and his daughter testified at a May 2011 hearing before the undersigned.  He reported that during the Battle of the Bulge, he was tasked with picking up a large steel water tank.  In trying to move it, he injured his back.  Due to the confusion at the time, he was unable to seek treatment.  He stated that ever since that time, he has had progressive low back pain.  His daughter stated that she recalled him having back problems throughout her life.

The evidence received since April 1975 is both new and material.  The Veteran and his daughter have made express statements regarding the continuity of back problems which were not previously considered.  The Veteran was able to date his complaints directly to an in-service injury.  Moreover, a doctor has opined that a nexus to service is likely.  This evidence was not previously considered, addresses the unestablished fact of a nexus to service, and raises the reasonable possibility of substantiating the claim.  Reopening of the previously denied claim is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's own testimony, as well as the statements from several men who served with him, establish the occurrence of an injury in service.  There is no contradictory evidence of record, and the mere absence of corroborating treatment records is not a sufficient basis upon which to reject the lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board additionally notes that given the timing of the injury, during the Battle of the Bulge, the lack of treatment records is not surprising.

Service treatment records do, however, document some back related complaints at separation.  Although reference is made to a pre-service football injury, no current disability in identified or related to events prior to service.

The Veteran filed a claim for benefits immediately after separating from service, and pursued that claim for several years.  The fact of claim supports his allegation of continuous symptoms since service.  He and his daughter have competently and credibly 

The Veteran reports that he was in fact treated over the years since service; attempts to obtain those records from VA facilities have been unsuccessful.  His reports are considered credible evidence of treatment.

Two medical opinions are of record.  One, from a private doctor, is lacking in rationale, but favors the Veteran's claim and demonstrates consideration of a correct factual pattern.  The VA examiner, on the other hand, offers a rationale for his stated opinion, but considered incorrect facts or improperly discounted competent and credible evidence in reaching his conclusion.  The opinion from the VA doctor, then, has little probative value, as he did not consider the long standing nature of the Veteran's complaints or accept that the Veteran had been treated between service and the present.

The great weight of the competent and credible evidence of records supports the Veteran's claim.  He injured his back in service, and has had persistent and progressive back problems since.  Accordingly, service connection for residuals of a low back injury is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a low back injury is reopened; the appeal is granted.

Service connection for residuals of a low back injury is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


